Citation Nr: 1424263	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  03-00 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had active military duty from April 1969 to May 1971.  He died in September 2008; the appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In October 2009, the appellant testified before a Decision Review Officer at the RO; and in April 2011 she testified at a video conference hearing before the undersigned Veterans Law Judge.  Copies of the hearing transcripts are associated with the claims folder and have been reviewed.  In April 2011, the appellant submitted additional evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2013).

In September 2011 this matter was remanded for further development and to address due process issues.  After such was completed the matter was returned to the Board, which determined that further development was needed.  In September 2012, the Board issued a VHA letter to obtain an opinion from a medical expert regarding the cause of the Veteran's death.  In October 2012 a medical expert opinion was returned to the Board.  Thereafter the Board denied the claim in a February 2013 decision.  The appellant appealed this decision to the Court of Appeals for Veterans Claims.  In November 2013 the Court of Appeals for Veterans Claims (Court) issued a decision granting a Joint Motion for Remand (JMR) of this appeal.  The matter is thus returned to the Board to further address.  


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board is remanding this matter to further address due process matters, including those raised by the JMR issued in November 2013.  Additionally, the Board notes that the appellant in a signed statement dated in March 2014, specifically requested AOJ review of additional evidence submitted in March 2014.  This evidence is noted to include a private medical report titled "Independent Medicolegal Opinion" dated in February 2014 and signed by an E. J. G., DO, Esq, F.A.C.L.M., R.R.T. who is shown to be both a physician and an attorney.  Additionally the appellant submitted a copy of her nursing license to support a finding that she is competent to offer certain medical opinions.  Because she has requested AOJ review of these documents, remand is necessary to afford AOJ review of this additional pertinent evidence.

In addition, the JMR indicated that the complete records from Dr. W.N.S may not have been obtained.  It was pointed out that the VA had failed to attempt to obtain records from this physician after a release for these records was signed and returned by the appellant in November 2011.  The Board does note that the record does contain a letter from Heartland Medical P.C. which indicates that their records prior to 2007 were destroyed in a flood.  Although Dr. W.N.S. is shown to be affiliated with this medical facility, it unclear whether additional records from this physician exist elsewhere, or whether no other records exist.  The Board notes that records from Heartland Medical P.C. from 2007 leading up to the Veteran's death are of record.    

Additionally the Board finds that another review of the claims file by a VA examiner will be needed to obtain an opinion that addresses the complete evidence in the claims folder.  Such an opinion must address whether the evidence shows that the Veteran's hypertension was manifested within the first post service year.  As pointed out by the Joint Motion, such opinion must address the favorable evidence suggesting that the onset of the hypertension began around 1972, shortly after service.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorization from the appellant, the originating agency should contact Dr. W.N.S. and request a complete copy of all treatment records for the Veteran; these records should be associated with the claims file.   

2.  Thereafter, obtain a VA medical opinion pertaining to the Veteran's cause of death from an appropriate VA examiner, who should be a physician.  The claims file and a complete copy of this remand must be made available to the examiner in conjunction with the examination.  

The examiner is requested to indicate whether it is at least as likely as not (50 percent or greater probability) that (i) the Veteran suffered from hypertension during active duty service or developed hypertension as a result of service or (ii) if not shown to have begun in service or developed as a result of service, that the Veteran's hypertension became manifested to a compensable degree within a year after his discharge from service in May 1971?  

If hypertension is determined to have either begun in service or within one year of his discharge from service in 1971, or is otherwise related to service, the examiner should then provide an opinion as to as to whether is it at least as likely as not (50 percent or greater probability) that the hypertension, including any medications used to treat the hypertension, was a contributing factor in the onset of any diseases or conditions that caused or contributed to cause his death or otherwise caused or aggravated the conditions that led to his death.  

If the Veteran's hypertension is determined to neither have begun in service nor was manifested within one year of discharge, nor is otherwise related to service, the examiner should provide an addendum opinion as to whether is it at least as likely as not (50 percent or greater probability) that the service connected lumbar spine disability, to include any medications used to treat this condition, caused or contributed to cause his death or caused or aggravated the conditions that led to his death.  

In providing the above requested opinions, the examiner should specifically address all pertinent evidence of record, including the medical evidence leading up to the Veteran's September 2008 death and the Certificate of Death showing the medical conditions directly causing and contributing to his death.  This must include addressing the statements from Dr. W.N.S. regarding the onset of the Veteran's hypertension, to include an August 20, 2003 opinion stating that the onset was in April 1971, a March 2, 2011 opinion stating that the onset of hypertension was in 1972, and an October 1988 VA examination report noting hypertension since 1974.  This must also address the October 2012 VHA examiner also giving this 1972 onset date, as well as this VHA examiner's description of hypertension as an underlying factor for coronary artery disease.  The examiner should also address the statements from the appellant regarding the onset of Veteran's hypertension and should note that as an LPN, she is qualified to make certain medical opinions such as the time of onset of hypertension.  Finally, the examiner should also discuss the private medical report titled "Independent Medicolegal Opinion" dated in February 2014 which addresses the relationship between chronic pain and elevated blood pressure.  Any additional evidence pertinent to this matter must also be addressed, to include evidence suggesting a later onset date than 1972 for hypertension.  

A complete rationale for any opinion expressed must be included in the examination report.  If an opinion cannot be provided without resort to speculation, the examiner must provide supporting rationale for that statement.  It is imperative that the examiner offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including (but not limited to) the above discussed medical records. 

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the appellant and her representative.  After the appellant and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



